 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe widow's answer,inmy opinion,reveals no information warranting any re-duction in the amount of backpay awarded by the Board.It is concluded andfound that the Respondents have failed to sustain their burden in this matter.AA.John D. WellsIn his notice of hearing the RegionalDirectornoted thatfurtherinvestigationestablishedthatWells wasnot entitled to anyof the backpayawarded him in theBoard Order,for reasonsset forthin anappendix tothe noticeof hearing.It istherefore concluded and found that the backpayclaim as to this individualshould bedismissed.BB.Russell T. WoodBy my orderof June 18,1964,I granted the Respondents'motion and ruled, ineffect,that because no answers to interrogatorieswerereceived all matters be deemedas urged bythe Respondents.In his brief General Counselstates that he does not except to this ruling. It isherebyreaffirmed,and it is concluded and foundthat the backpayclaimshould bedismissed.Laney &Duke Storage Warehouse Co., Inc., and Laney & DukeTerminalWarehouse Co., Inc.andUnited Steelworkers ofAmerica, AFL-CIO.Case No. 12-CA-2831.February °L5, 1965DECISION AND ORDEROn November 13, 1964, Trial Examiner William Seagle issuedhisDecision in the above-entitled proceeding, finding that theRespondents had engaged in certain unfair labor practices allegedin the complaint and recommending that they cease and desisttherefrom and take certain affirmative action, as set forth in theattached Trial Examiner's Decision.The Trial Examiner furtherfound that the Respondents had not engaged in certain other unfairlabor practices alleged in the complaint and recommended thatthe complaint be dismissed with respect to the latter allegations.The Respondents filed exceptions to that portion of the TrialExaminer's Decision in which they were found to have violatedthe National Labor Relations Act, as amended, and filed a brief insupport thereof.The General Counsel thereupon filed cross-exceptions, with supporting brief, to the Trial Examiner's failureto find the remainder of the violations alleged in the complaint.Pursuant to the provisions of Section 3(b) of the Act, theNational Labor Relations Board has delegated its powers in con-nection with this case to a three-member panel [Members Fanning,Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision, the exceptions and cross-exceptions, the151 NLRB No. 28. LANEY & DUKE STORAGE WAREHOUSE CO., INC., ETC.249briefs, and the entire record in this proceeding, and hereby adoptsthe Trial Examiner's findings, conclusions, and recommendations.'ORDERPursuant to Section 10 (c) of the National Labor Relations Act,as amended, the National Labor Relations Board hereby adoptsas itsOrder the Order recommended by the Trial Examiner, andorders that the Respondents, Laney & Duke Storage Warehouse Co.,Inc., and Laney & Duke Terminal Warehouse Co., Inc., theirofficers,agents, successors, and assigns, shall take the action set forth intheTrialExaminer'sRecommended Order with the followingmodification :The last sentence of paragraph 2(f) shall be deleted.Thefollowing shall be added as the last sentence of paragraph 2(f) :"The said notice shall also be read to each of the Respondents'employees, singly or collectively, during the 60-day period in whichposting of the notice attached hereto it required." 2IT IS HEREBY FURTHER ORDEREDthat the complaintherein be,and it hereby is, dismissedinsofar asit alleges violations not foundherein.'The Trial Examiner has recommended that the notice"be read to such employees asmay request that it be read to them" in addition to the normal requirement of postingthe notice.The record demonstrates that many of the Respondents'employees,to whomthis notice Is directed,are either illiterate or semiliterate.Accordingly,we agree thatthenotice should be read to the Respondents'employees.However, Inasmuch asit is unlikely that these employees will otherwise be made aware of the existence of thenotice and of the right to have It read to them upon their request, we shall order, tobetter effectuate the purposesof the Act,that the Respondents,whether or not requestedto do so, shall read the noticeto each oftheir employees,singly or collectively,during theperiod inwhich posting of the noticeis required.9The last sentenceof the body of thenotice,dealing withthe reading of the notice toemployees,shall be deleted.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASETrial Examiner William Seagle heard this case at Jacksonville,Florida, on June 1,2, and 3, 1964, on charges filed by the Union I and a complaint issued on April 23,1964,alleging that the Respondents had violated Section 8(a)(1), (3),and (5) ofthe Act.At the conclusion of the taking of testimony at the hearing, the General Counselpresented oral argument and, subsequent to the hearing,counsel for the Respondentsand for the Union filed briefs which have been duly considered.Upon the record so made, and in view of my observation of the demeanor of thewitnesses,I hereby make the following:FINDINGS OF FACT1.THE RESPONDENTSThe Respondents,Laney & Duke Storage Warehouse Co., Inc., and Laney & DukeTerminal Warehouse Co., Inc.-they will also sometimes be referred to hereinafteriThe original charge was filed on January 20. 1964: the first amended charge onFebruary 14, 1964;the second amended charge on April 13,1964; and the third amendedcharge on April 20, 1964. 250DECISIONSOF NATIONALLABOR RELATIONS BOARDas Laney & Duke-are Florida corporations whose principal offices and places ofbusiness are located at Jacksonville, Florida, where they are engaged in the mer-chandise warehouse business, and in the storing and handling of goods. The Respond-ents operate a storage warehouse, which is located at 1560 Jessie Street, Jacksonville,Florida, and also a terminal warehouse which is across the yard and 100 feet awayfrom the storage warehouse.The Respondents also operate another small ware-house located on Bay Street in Jacksonville, Florida, and manage and control anothercorporation, the M & M Terminal Warehouse Company, Inc. (hereinafter referredto as the M & M warehouse), whose stock is owned to some extent by the officers anddirectors of the Respondents.During the last 12 months, the Respondents, in the course and conduct of theirbusiness operations, have received gross revenues of $50,000 for services performedin the handling and storage of goods and materials for enterprises located outsidethe State of Florida which, annually, produce and ship directly to points within theState of Florida goods and materials valued in excess of $50,000.Laney & Duke Terminal Warehouse Co., Inc., is a subsidiary of Laney & DukeStorage Warehouse Co., Inc., and both companies are operated as a single enterprise.It is admitted that they constitute a single employer for the purposes of the Act, andI so findII.THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America,AFL-CIO,is a labor organization that has beencertifiedby theBoard as the collective-bargaining representative of the employees ofthe Respondents hereinafter described.III.THE UNFAIR LABOR PRACTICESA. BackgroundLaney & Duke have never entered into any collective-bargaining agreement withany labor organization. In 1962, Local 512 of the Teamsters succeeded in orga-nizing their employees, and won a Board-conducted election, after which the Unionwas certified as collective-bargaining representative of the employees but, althoughcollective bargaining ensued, no collective-bargaining agreement resulted.The rea-son for this appears to have been that the Laney & Duke negotiators would not agreeto any wage increases.An employee negotiating committee participated in the negotiations between theTeamsters and the employers.The most prominent member of this committeeappears to have been Herman Amos, one of the forklift or towmotor operators-the terms are interchangeable-who had been employed at the storage warehousefor about 41/2 years.Another employee by the name of James Kitchen was also onthe negotiating committeeAbout 2 months before the certification of the Teamsters was due to expire ThomasH. Duke, Jr., vice president and treasurer of the Respondents and a son-in-law ofAlbert H. Laney, president of the Respondents, approached Herman Amos, in thewarehouse where he was working, and remarked to the latter- "Amos, what do youthink about the union? I am getting sick. I have a headache.Why don't you godown there and tell Bert Fowler to forget about the union, we can have our own." 2To this proposal Amos replied: "Mr. Duke, you can forget about that because I amnot the type of man to do things like that." The following day Thomas V. Bingham,vice president in charge of operations and warehouse superintendent for the Respond-ents, also engaged Amos in conversation and renewed the suggestion of Duke.Bingham, however, received a similar rebuff.In his conversation with Amos, Duke had declared that he and Kitchen were freeto come to his office and talk to him at any timeConsequently, a little later Amosand Kitchen went to see Duke and asked the latter why they could not sit down andnegotiate a wage increaseDuke replied that he could not offer them anything.Actually, after the Teamsters had appeared on the scene, the Respondents had dis-continued an annual 5-cent-an-hour automatic wage increase which they had beengiving to the employees the previous years.As Eddie Harrell, one of the forkliftoperators in the storage warehouse, put it in his testimony: "Previously before theTeamsters was voted in annually we were getting a five cent raise and when the unionwas voted in that deceased [sic]."After Duke had indicated that he would not negotiate any further, Amos took thelead in bringing in another union.This was the Steelworkers Union.Amos talkedto some of his fellow employees about this and then contacted Oakley H. Mills, a2 Bert Fowlerwas the representative of the Teamsters. LANEY &DUKE STORAGEWAREHOUSE CO., INC.,ETC.251local staff representative of the Steelworkers.Mills told Amos that it would benecessary to wait for the certification of the Teamsters to expire before they couldaccomplish anything but he suggested that in the meantime they could get the employ-ees to signunion authorization cards for the Steelworkers.Various employees ofthe Respondents signed such cards 3 and a number of union meetings were held.Under date of October 28, 1963, the Steelworkers filed a petition for certificationwith the Board's Regional Office and under date of November 6, 1963, an amendedpetition for certification.However, on November 15, 1963, the Steelworkers andthe Respondents executed a consent-election agreement, and pursuant thereto anelection was held in the shipping department of the storage warehouse between 4 and5 p.m. on December 20, 1963. The employees of the Respondents eligible to vote,4who numbered 54,5 voted in favor of the Steelworkers, the vote being 31 to 22.Under date of December 24, 1963, the Respondents filed objections to the conductof the election on two grounds- (1) alleged coercive campaign tactics on the partof the Union,() and (2) the wearing by Herman Amos, who had acted as observerfor the Union, of a union button which bore the legend "Vote USA," and which waspinned immediately above his official badge as observer.Under date of January 17,1964, the Regional Director recommended to the Board that the objections to theconduct of the election be overruled, and that the Union be certified for the purposesof collective bargaining as the exclusive representative of the employees in the bar-gainingunit.Under date of March 24, 1964, the Board adopted the Regional Direc-tor's recommendation and certified the Union.B.Unfair labor practices prior to the electionThe Respondents launcheda campaignagainst the Steelworkers shortly after theUnion had petitioned for certification on October 28, 1963, and committed unfairlabor practices in the course of this campaign.The principal perpetratorof theseunfair labor practices seems to have been Thomas H. Duke, Jr., the vice presidentand treasurer of the Respondents, but Albert H. Laney, the president of the Respond-ents, and Thomas V. Bingham, vice president in charge of operations and warehousesuperintendent, also participated.In the months prior to the election the Respondents employed seven or eight truck-drivers.These were better paid than the warehouse employees, receiving 15 centsan hour more than the latter. Significantly, Duke made his first approach to thesetruckdrivers.Shortly after October 28, 1963, Duke called the truckdriversinto hisoffice and told them that he again had a union on his hands; that in fighting theTeamsters he had had to pay $5,000 in lawyers' fees which he could have otherwiseused to give the employees raises; but that he would give the truckdrivers a 5-cent-an-hourraise because, unlike the Steelworkers, who did not want the truckdrivers,he wanted them.Duke even told Willie O'Neal, one of the truckdrivers, who is aNegro, that there could not be any colored steelworkers.These representations were,of course, false, since the Steelworkers were requesting the inclusion of the truck-drivers in the bargainingunit.Duke also asked Willie O'Neal, as well as NelsonWoolbright, another of the truckdrivers, to spread the word among the warehouseemployeesthat if they forgot about the Union they wouldget raises,too.Subse-quently, the truckdrivers received raises of 5 cents an hour.Duke also asked Woolbright in another interview, which took place the Wednesdayof the week before the election, to attend aunionmeeting which was coming up thatSaturday and report to him "what was doing over there."Woolbright, who wasalready in debt to Duke, and who was repaying the loan in $5 a weekinstallments,which were being withheld from his wages, asked Duke for an additional loan of$35, and Duke gave him the money. But on Friday of that week when Woolbrightwas paid his wages, he found that $40 had been deducted.Woolbright appears to' Seven of the cards are in evidence as General Counsel's Exhibits Nos. 18 to 24, in-clusiveThey were all signed on August 31, 1963, except the card of Walter Harley, whosigned his card on December 23, 1963These cards are those of the alleged discriminateeswhose cases are discussedinfra;namely,Walter James Harley, Quentin Nealy, HermanAmos, Allen J. Rose, Willie Pollard, Walter Lee Johnson, and James McMillan.'These included all employees of the Respondents at their Jacksonville, Florida, ware-houses including warehousemen, shipping and receiving clerks, and truckdrivers but exclud-ing office clerical employees, salesmen, guards, and supervisors as defined in the Act' The ballot of one of the eligible voters was, however, challenged.This voter wasWalter James Harley, who was challenged by the Respondents.'This objection to the conduct of the election was, however, withdrawn pilor to theRegional Director's decision. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave been indignant about this and reported it at the union meeting.The followingMonday, which was the Monday of the week before the election, Duke told Wool-bright that he had learned that he, Woolbright, had been shooting his mouth offabout the money he had taken out, and that he considered that Woolbright had lethim down.Two or three weeks before the election Duke came over to the Bay Street ware-house where there were only three employees and talked to them as a group in thepresence of their immediate supervisor, Buddy Hoffman.Duke told the three BayStreet employees in substance that the Steelworkers could do nothing for them andthat they should forget about the Union so that they could all have a nice Christmas.Duke also told them, as he had already told the truckdrivers, that he had had to take$5,000 of their money in order to fight the Teamsters.About a week before the election Duke conducted also a grand interrogation ofmost of the warehouse employees who were called into his office one by one. Thegeneral purpose of each interrogation was to ascertain if possible how the particularemployee stood with reference to the Union and, if favorably inclined, to dissuadehim from supporting the Union, either by reminders of past and future benefits orby threats of reprisal, if necessary.What Duke said to each employee varied some-what but in each case he followed a set pattern.After dwelling upon the troublewhich he had had the previous year with the Teamsters, Duke would relate how hehad to spend, in order to defeat them, $5,000 in lawyers' fees which would otherwisehave been used to give them raises. It seems that the Respondents also had somekind of a profit-sharing plan, and that the share of each employee was recorded ina book.Duke would show each employee his profit-sharing book, and point outto him how big his share was.He would also tell each employee that if he votedagainst the Union they would all have a nice Christmas.In the case of some of the employees, however, Duke went far beyond the setpattern.To a number of the employees he made statements that were in effectexplicit threats of discharge if they supported the Union, or promises of benefits invarious forms if they refrained from supporting the Union.Thus, in his interview with Quentin Nealy, one of the forklift operators, Duke,after remarking that, although there were one or two employees still straddling thefence, they would be voting "No" before it was all over, intimated that one dayNealy might receive a letter in the mail informing him that he was discharged. Ininterviewing Allen J. Rose, another one of the forklift operators, Duke told the latterthat there was no point in talking to Amos and Kitchen because he knew that theywere for the Union-indeed Duke told Rose that "he had talked to most of the fel-lows and most of the fellows were going along with him on this union-and that hewould fire Amos and Kitchen the first chance that he had." Duke made a similarremark about Amos and Kitchen to Willie O'Neal and, in the midst of talking aboutthe Union, also remarked that if he had a mind to be nasty he could go out on thestreet corner and replace all the men.Duke added, however: "I am not going tobe nasty."Some of the employees were interrogated by Laney, as well as by Duke, and twoof these employees, Eddie Harrell and Walter Lee Johnson, both of whom wereforklift operators, testified concerning their experiences.Like Duke, Laney dweltupon the lawyers' fees, the profit-sharing, and his expectations concerning a goodChristmas but he, too, went far beyond this pattern.Laney asked Harrell how he thought the other fellows would vote, and mentionedin particular the names of two of the employees, James Nixon and Willie Glanton.7Harrell told Laney that he thought these two employees would vote for the Company,although he himself volunteered that he had signed a union card.After showingHarrell his profit-sharing book, Laney suggested that he show the book to the fellowsin the warehouse and tell them that the Company would support them "in any troublethey had."Laney specifically asked Harrell to tell them that the 5-cent-an-hourautomatic annual increase that was in effect before the Teamsters came in would berestored if they voted for the Company.Another change that had come about sincethe Teamsters were voted in was that loans from the Company had become moredifficult to obtain.Encouraged no doubt by the fact that he was being asked to domissionary work among the employees, Harrell asked Laney for a loan of $75. Laneysaid that he would make the loan $100, and asked Harrell to pass around the wordthat the "fellows" could still get loans from the Company.THe appears in the transcript as "Will Gladden" (at page 177) but it would seem that hisname was misheard and misspelled.A "Willie Lee Glanton" appears on Respondents'Exhibit No 8, a list of the employees who were on the payroll the week ending Novem-ber 14, 1964. LANEY & DUKE STORAGE WAREHOUSE CO., INC., ETC.253In his interview with Johnson, Laney asked this employee whether he was for theUnion or the Company, and remarked that he would hate to see the Union come inand have to fire all of them. Johnson testified that he told Laney in answer to hisquestion whether he was for the Union that he "had to go with the rest of them."However, in his prior statement, Johnson had deposed that he had told Laney thathe was for the Company. It is possible that Johnson's recollection was at fault, orthat he made both statements to Laney in the course of the interview.Under date of December 18, 1963, which was 2 days before the date of the elec-tion,Duke sent all the employees a circular letter reading as follows:Friday is election day again. It seems like every year another union showsup with a lot of big talk and starts taking YOUR money in union dues. Lastyear it was the Teamsters union that did a lot of big talking and taking and thenpulled out.This year its the Steelworkers union that has a lot of big talk foreverybody.But that's all the union has for you-alot of big talk.The union or its helpers may have told you that you have to vote for the unionif you signed a card or went to a meeting.THIS IS A LIE.You can still votethe way you want to. You may also have been told that you will be fired unlessyou vote the union in.You know that this is another lie.Haven't you hadenough union lies?This year I am going to ask each ofYOUto give theCompanya Christmaspresent by votingagainstthe union andforyour Company.Let'smake it agood Christmas for all and start the New Year off right.Wishing you and your family a Merry Christmas, I amVery truly yours,T. H. Duke, Jr.Despite the extensive interrogations of the employees by Duke and himself, Laneyalso decided to address all the employees as a group on the day before the election.This speech was delivered to the employees at the front of the storage warehouseshortly after 8 a.m. on December 19.Duke and Bingham were also present on thisoccasion.According to Laney, he merely delivered a prepared talk in the text ofwhich he asked the employees to do him and Duke the big personal favor of votingagainst the Union; referred to the Teamsters' lack of success the previous year;explained that the Steelworkers, like the Teamsters, was only interested in dues andinitiation fees, and had in fact struck the Ivey Steel and Wire Company solely toenforce the checkoff of union dues; and concluded by asking the employees to keeppulling together "so we will all have a nice Christmas and a Happy New Year."There is reason to doubt, however, that Laney adhered entirely to his preparedtext.In fact this text which is in evidence 8 bears in the upper right-hand corner thenotation: "Proposedoutlineof speech to be given by Mr. Laney...." [Emphasissupplied.]When Laney was asked, moreover, whether he had said anything extem-poraneously "in addition to what was in this document," he testified: "If I did, itwas very short and I don't remember." Pressed again to state whether he had madeany extemporaneous remarks in his speech, Laney, in denying it, explained: "I ampretty sure of that because I stuck right to thenotes."[Emphasis supplied.]How-ever, notes do not, in themselves, constitute a speech.Furthermore, the testimonyof a number of the employees shows that Laney went beyond his notes, at least tosome extent.Thus Nealy summarized what Laney had had to say as follows: "Isn'tbut one way for us to vote and that is to vote no, and he would appreciate it if wewould vote no, and if we did, he would guarantee we would have the best Christmaswe had ever had in our lives "Willie Pollard, another of the forklift operators, eventestified that Laney said in his speech that "the company wouldn't-would loan usmoney and the union wouldn't," and Johnson testified that Laney said "he wasn'tgoing to have any union in there."Johnson also testified with respect to an incident that occurred just before Laneycommenced his talk. It seems that one of the employees by the name of EugeneThompson had told Bingham that one of the extra or casual employees who waspresent was "pimping" for the Union, and this employee was therefore sent home.If everything that Laney would say was to be open and aboveboard, it is hard tounderstand the reason for this precaution.On the eve of the election, Bingham personally also distributed copies of a SantaClaus card and a booklet with the title "What the Steelworkers Union can do forYOU." 9 The Santa Claus card bore in its center a drawing of Old Nick with the8As Respondents' Exhibit No 7.9This occurred, apparently, in the early afternoon of the day of the election but twowitnesses, whose memory was probably at fault, testified thatit occurred the previous day. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDlegend on his beard "Vote No!" Above the drawing were the words: "WAGE IN-CREASES Come Only From COMPANY PROFITS," and below the drawing werethe words: "The Union's NO SANTA CLAUS." The Steelworkers booklet con-tained nothing but four totally blank pages.The day of the election, which fell on a Friday, happened also to be payday.Mills, the union representative, was aware of this and he had requested that thepaychecks be withheld until after the employees had voted, and the management hadagreed to do so.Ordinarily the paychecks were distributed to the employees byBingham but on the day of the election, and after the voting had taken place, Laneyhimself went among the employees to distribute the paychecks to them.'°However,in the early afternoon, Bingham had gone among the employees, and whispered toeach of them that Laney had bonus checks for them in the office if they voted theright way. It was while he was engaged in this whispering campaign that Binghamdistributed the Santa Claus cards, apparently.However, when the employees openedtheir pay envelopes, they found that they did not contain any bonus checks.It requires no detailed analysis to establish that the preelection tactics of theRespondents constituted gross violations of Section 8(a)(1) of the Act.Not onlywere the employees suspected of union leanings interrogated but the opportunity wasseized to attempt to deceive, confuse, and terrorize them with an admixture ofpromises of benefits and threats of reprisals.Their aid was also enlisted to fight theUnion by methods which even included encouragement to report what happened atunion meetings.As the election was scheduled in the week preceding Christmas,moreover, use was even made of the Christmas spirit and the mutual exchange ofgifts that is part of that spirit to mask the promises of benefit which were being made.Furthermore, the Respondents did not even intend to make good on these promises,such as the payment of a bonus and the revival of the 5-cent-an-hour annual wageincrease.As for the deprivation of benefits in the past, these, too, were disguisedas the payment of legal fees.As would be expected, the public utterances of Duke and Laney-Duke's circularletter of December 18 and the written text of Laney's speech of December 19-weresomewhat more cautious than their private remarks to the employees who were sum-moned to their offices.What was made explicit in the private conversations wasglossed over, however, in the public prints and utterances.But the essentialmessagewas the same, and this message was that the Steelworkers, like the Teamsters beforethem, would avail them nothing, and that they must look to the Respondents if theywished to obtain any benefits, and have a big Christmas.The testimony of some ofthe employees shows, moreover, that this was the interpretation which they actuallyput upon Laney's remarks.The Santa Claus cards and the blank Steelworkers book-let, taken in conjunction, represented only a more graphic way of bringing home thesame message.It is also an unusual aspect of the present case that the activities and utterances ofthe principal architect of the unfair labor practices stand wholly uncontradicted.While the hearing was m progress, Duke preferred, apparently, to remain on thewest coast, where he was attending to business matters, rather than to return andface his accusers.Laney and Bingham, the lesser figures, did attempt to deny, forthemost part, the unfair labor practices in which they had engaged but I cannotcredit their denials.Laney revealed an obviously infirm memory, and Binghaminvolved himself in so many contradictions and evasions that little of his testimonycan be regarded as credible.C.Unfair labor practices after the election1.The discharges of Johnson, Nealy, Rose, and Pollard after the institutionof the night shift on January 17The Respondents are charged also with the discriminatory discharges of fouremployees,Walter Lee Johnson, Quentin Nealy, Allen J. Rose, and Willie Pollard,in connection with the establishment of a night shift on January 17, 1964. Johnsonand Pollard were forklift operators, while Nealy and Rose appear to have been ware-house laborers who unloaded trucks or boxcars.Johnson, Nealy, Rose, and Pollard were all union members who had joined earlyin the union campaign--on August 13, 1963. Indeed Rose and Nealy signed theirunion cards at the same time as Herman Amos. It is also affirmatively shown that"Laney himself could not recall that he did so but there is no doubt that he did.EvenBingham, who was not inclined to admit very much, testified that "Mr. Laney waspaying off that eveningin lieu of me." LANEY & DUKE STORAGE WAREHOUSE CO., INC., ETC.255Johnson, Nealy, and Pollard also attended several union meetings," about whichDuke and Laney were undoubtedly receiving reports, and Pollard spoke to fellowemployees in favor of the Union.All four of the employees had been interrogatedby Duke or Laney or by both of them, and to two of them, Nealy and Johnson, Dukeor Laney had plainly intimated that some of the employees might find themselvesamong the unemployed.When he was interrogated by Laney, Johnson admitted tothe latter that he had attended union meetings.There had been no night shift in the storage warehouse of the Respondents at thetime of the election on December 20But the institution of a night shift came underconsideration either late in November or early in December 1963, and just beforeChristmas Bingham mentioned the subject to Ernest S. Stripling, one of the tworeceiving clerks in the receiving department of the storage warehouse.Striplinggreeted the news without enthusiasm but told Bingham that if the Company wanteda night shift he would take it and do the best he could with it.Stripling had been in the employ of the Respondents at this time for about 11 years.The other receiving clerk was Gerald ("Jerry") Coleman, who had been in theemploy of the Respondents for about 8 years.Although there were two receivingclerks, their functions do not appear to have been sharply delimited. Stripling gen-erally received goods and materials that arrived in boxcars, while Coleman generallyhad charge of unloading the trucks. Stripling and Coleman each had his own crewbut sometimes a particular employee would be transferred from one crew to the other.Shortly after 9 a.m. on the morning of January 16, 1964, Bingham himself postedon the warehouse bulletin board the following noticeJanuary 16, 1964NOTICEThe Company has decided to put on a night shift beginning Friday Janu-ary 17th, and will need 7 men for this work. In line with our past practice, wewill pay a five cents (50) per hour premium for such work.The shift will begin at 4:30 P.M. and will end at 1:00 A.M. with thirty (30)minutes off for supper.The type of work will be unloading and any other typeneeded, taking the place of the day unloading crew.If you are interested in this work you may sign below and will be consideredaccording to ability and seniority.Those interested, signup TODAYThursdayJanuary 16, 1964.Work force needed 3 forklift drivers and 4 warehousemen.-------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------Stripling saw this notice between 3 and 3:30 p.m. of January 16, and talked toBingham about it. Bingham told him not to report for work the following day until4-30 p.m., when the night shift was to begin. Stripling then said to Bingham: "Mr.Bingham, I want my same old crew." Bingham replied, "All right" or "Okay."At this time two members of Stripling's crew, Walter Lee Johnson and QuentinNealy, were working in a boxcar, and Stripling went over to them and told themabout the conversation that he had just had with Bingham.He also directed themto report for work at 4:30 p.m. the next day. Both Johnson and Nealy had alreadyseen the notice on the bulletin board, when Stripling spoke to them, and they agreedto report for work at 4:30 p.m. the next day. Stripling himself could not recallwhether any members of his crew had specifically asked him whether they shouldsign the notice but both Johnson and Nealy testified that they raised this question,and that Stripling told them either that he did not know, or that he saw no need forthem to sign the notice.There is no good reason for doubting the testimony ofJohnson and Nealy on this point but it is really immaterial, since Stripling, with theapproval of Bingham, had told them to report for work on the night shift which wasto start the following day.There were also two members of Coleman's crew, Allen J. Rose and Willie Pollard,both of whom had previously worked under Stripling, and who, after seeing thenotice, spoke to Coleman about it and were told by him to report for work on thenight shift at 4:30 p.m. the next day. Indeed, in order to make sure that there was nomisunderstanding, Rose asked Coleman before he left work on January 16 whether?1Counsel for the General Counsel did not ask Rose specifically whether he had attendedunionmeetings. 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe was to report for the night shift and received a reply in the affirmative. In view ofthis, neither Rose nor Pollard signed the notice, or even asked Coleman whether theywere supposedto signthe notice. I do not credit the testimony of Coleman that hehad a conversation with Eddie Harrell and Willie Pollard in which they asked himwhether they were supposed to sign the notice.As a matter of fact, Coleman toldHarrell, who had signed the notice, and who wasanxious toget on the night shift,that he would bring in his regular daytime crew.Harrell then wentto seeStriplingwho told him that he could replace ClevelandBelmond,a member ofthe crew whowas out with an injury.Johnson, Nealy, Rose, and Pollard reported for work on the night shift before4:30 p.m. on January 17, and all four of them had the same experience, which, inview of what they had been told by Stripling and Coleman, they could hardly haveanticipated.All four of them, when they reported for work, found their timecardsmissing from the rack.When they inquired from Stripling or Colemanas to thereason for this, they were either told to wait or that it was because they had failedto sign the notice.After they had waited about 10 or 15 minutes Bingham came out,handed them their paychecks, and told them they were fired because they had failedto sign the notice, and the Company had assumed that they no longer wanted towork.According to Nealy, Bingham remarked- "You have had it."According toPollard, Bingham remarked, "That is it." Bingham left no doubt in their minds thattheir employment was terminated.From the fact that Stripling and Coleman were at the scene when the night shiftcommenced at 4.30 p.m. on October 17, it may perhaps be inferred that theyhadsigned the notice on January 17.Actually, however, although both Stripling andColeman had seen the notice, neither of them had deemed it necessary to sign it.Yet Bingham had not fired them for failingto signthe notice.The Respondentscontend that Stripling and Coleman were not supervisory employees within themeaning of the Act, and this contention would seem to be correct.While they super-vised the crews under them, the supervision was of a routine nature, for they simplycarried out the orders which were daily given to them by Bingham who describedthem correctly as pushers, and the record shows that they voted in the December 20election with the other rank-and-file employeesBut, if they were not supervisoryemployees, it is difficult to perceive why they were not required, if they wished toretain their jobs, to sign the notice, since it did not exempt anyone from its supposedrequirement.Although Bingham's position was, evidently, that it was up to any employee whowished to work on the night shift to sign the notice, and that his role wasentirelypassive, the record reveals that Stripling and Coleman were not his onlyinconsis-tencies.After Harrell had signed the notice,Bingham cameto him and asked himwhy he had put his name on the list.Harrell replied that the list called for volun-teers, including forklift operators, and he was a forklift operator.Bingham thentold Harrell that he did not want him to work on the night shift, that he would ratherhave him on the day shiftLater in the day, however, Bingham came around againand told Harrell that he could work on the night shiftAs for Nunnally, who wasa very old employee, Bingham went to him and told him to sign the notice if hewished to work on the night shiftBingham explained that the reason why he showedsuch solicitude in the case of Nunnally was that he knew that this employee couldnot read.But Johnson, who was also a very old employee, deserved the same solici-tude.He had left school at the age of 12 when he was in the second grade, and hecould only read a little bit; when he gavea statementto a Board agent prior to thehearing, it had to be read to him and he only "catched" the biggest part of it, as hetestified.Rose, too, would seem to have deservedsome specialconsideration, for he,like Johnson, could read a little only, and he had just "glimpsed" at thenotice, ashe put it.Bingham was guilty also of at least two more glaringinconsistencies in his treat-ment of the notice.On January 16, the day that he posted the notice, Bingham wentto an employee by the name of Otis Hamilton, who was then working as an extraat the Laney & Duke storage warehouse on Bay Street, and asked him if he wanteda regular job, although it would entail working atnight.Hamilton replied: "I wouldrather have a regular job than an extra job. I have bills. I can't meet them withextra jobs."Bingham thereupon instructed Hamilton: "You comeat 4:30 tomorrowafternoonand I will put you on night." [Emphasissupplied.]This conversationbetween Hamilton and Binghamoccurred between 2:30 and 3 p.m. on January 16.When Hamilton had been interrogated by Duke prior to the electionconcerning hisknowledge of unionactivities, he had told Duke: "I don't know anything, you cancount me out.You will haveto findsomebody with betterqualifications." LANEY & DUKE STORAGE WAREHOUSE CO., INC., ETC.257The other of the glaring inconsistencies occurred on January 17.Bingham haddeclared in his notice in capital letters that it had to be signed "TODAY" (namely,January 16).But when on January 17 Cleveland Belmond, the injured employee,came in to collect hispaycheck,Bingham permitted him to sign the noticenunc protunc,although the deadline had clearly passed.In any event,although Bingham's notice had stated that the work force neededwould be three forklift operators and four warehousemen, only five of the employeeshad signed the notice by the close of business on January 16.These five were O. G.Jones, a casual employee in the receiving department; James Allen and Rollie MackDaris, who were both regular truckdrivers; Eddie Harrell, who was a warehousemanand forklift operator during the daytime and who combined unloading with ship-ping; and Dose Nunnally,the warehouse laborer whose signature Bingham himselfhad procured.Actually, only three of the signers of the notice, O. G. Jones, Harrell, and Nun-nally were put on the night shift when it started at 4.30 p.m. on January 17. Theother two signers, Allen and Davis, were not put on the night shift because they weretruckdrivers and, as such, were receiving a considerably higher rate of pay.Thus,Bingham was able to recruit from the signers of the notice only three employees forthe night shift, only one of whom, Nunnally, had been a regular on the daytimereceiving crew.Although the notice had stated that seven men would be required,Bingham actually needed nine men, and it was necessary, therefore, for him to findsix others.The six other men who were put on the night shift on January 17, noneof whom had signed the notice, were Otis Hamilton, who had been an employee attheM & M warehouse but who had been laid off; Troy Lanier, a casual employee,who also was on layoff from the M & M warehouse; Joe Tanner, who had been acasual employee at the storage warehouse; Willie Jackson, who had also been acasual employee at the storage warehouse; York Adams, a casual employee on lay-off from the M & M warehouse; and John Jones, still another casual employee fromthe M & M warehouse.As might have been expected, there were changes in the night shift after it wasestablished on January 17. Joe Tanner was sent to the Laney & Duke terminalwarehouse in exchange for Ernest Wells, who was then a regular employee of thiswarehouse.York Adams was discharged in February 1964 and an employee namedJohn Lee Fannel or Fanneil, who had been a casual laborer at the M & M warehouse,was hired to replace him.There must also have been other changes.12 So pressedwas Bingham for securing adequate help that he even approached Harrell and askedhim if he knew of a forklift operator.The night-shift crew was thus recruited almost entirely from casual and laid-offemployees, most of whom had not even worked directly for the Respondents but fortheM & M warehouse. It would be surprising to find that they proved very satis-factory.Actually, Stripling had a very poor opinion of the replacements for John-son, Nealy, Rose, and Pollard.Asked to compare the experience and efficiency ofthe new crew on the night shift with the old crew on the day shift, Stripling replied:"It has been pretty rough, not knowing what to do and how to do it.You have tostand and watch them, follow the motor around and make sure it was put in place.The old crew knew where everything went.You didn't have to follow them "On the other hand, Stripling had a very high opinion of Johnson, Nealy, Rose,and Pollard, the four terminated employees.All of them, except Johnson, had beenwith the Respondents from 3 to 4 years, and Johnson had been with the Respondentsfor over 11 years.13When Stripling was asked for an opinion concerning their skillsand capacities, he praised them very highly.With respect to Johnson, he testifiedthat he was "one of the best men I have ever worked with," and "one of the besttowmotor operators we have had," and when Stripling was asked about the otherthree, he declared that he could say the same about them. Since Stripling himselfhad been with the Respondents for 11 years, he was in a particularly good positionto evaluate their worth.Itwould seem to be a work of supererogation to have to demonstrate that the realmotive of the Respondents in instituting the night shift and selecting its crews wasto get rid of a number of the union adherents. The only arguable question wouldseem to be whether the institution of the night shift itself had any legitimate opera-"As relatedinfra,James McMillan was hired several weeks after the commencementof the night shift13 FIe had first been employed in 1946,and had worked continuously for the Respond-ents since then except for 1 year(either 1956 or 1957)when he had had to go home tosee about his mother.783-133---66-vol. 151-18 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDtionalobjective, such as improving efficiency, as the Respondents contend.A pre-ponderance of the evidence would seem to support the conclusion that thisquestionshould be answered in the negative. If the scheme of the night shift were whollyunrelated to the union situation, Bingham would not have posted the notice at all.He would simply have told Stripling and Coleman that the daytime crews wouldhave to work at night on and after January 17.He would have resorted to theposting of a notice only if he met resistance to working on a night shift, which, asevents proved, was an unlikely contingency.The attempt to explain the necessityfor posting of the notice in terms of the desirability of affording the receiving crewsa choice must, clearly, be rejected because in fact there was no choice.This isapparent from the fact that the failure to sign the notice was to be the equivalent ofquitting the job.Even more convincing proof of the ulterior motives of the Respond-ents in the establishment of the night shiftlies inthe fact that Bingham told Striplingthat he could have his night crew, and then, so to speak, doublecrossed him.This isa plain indication that in the establishment of the night crew Bingham was simplyengaged in laying a trap into which, he hoped, the union supporters would fall.It is not necessary, however, to find that the establishment of the night crew hadno legitimatebasis in operational factors, for the conduct of the Respondent wouldbe no less unlawful if they seized the opportunities involved in its establishment toget rid of some of the union adherents.Of this there can be, certainly, no seriousdoubt.According to the wholly undisputed testimony, Bingham himself playedfavorites in interpreting the requirements of the notice, and thus discriminated inthe very process ofselectingthe members of the night crew and, when the process ofselectionhad been completed, Bingham had gotten rid of four experienced and highlycompetent employees, one of whom had been employed for over 11 years, andreplaced them, apart from Dose Nunnally, with crews consisting of casual or extraemployees, or laid-off employees who were not equal to their jobs. Bingham stuck,moreover, to his crews of casuals although the regular and efficient crews hadreported for work, and were on the premises ready, willing, and able to work. Bing-ham, instead of breathing a sigh of relief, fired them.This could hardly be regardedas rational behavior.When he was asked whether he regarded as fair the method that he had followedin recruitingthe crews for the night shift, Bingham answered: "Certainly I did."Whether this method was fair is, however, really immaterial, since Bingham did notactually followit,asis shown by the testimony of Stripling and several other wit-nesses.But even if Bingham had strictly followed the procedure outlined in his ownnotice, it could hardly be regarded as fair. It is true that it was stated in the notice'"The type of work will be unloading and any other type needed, taking the place ofthe day unloading crew."This statement runs in terms of a type of work and ofsingle unloadingcrew, and it did not constitute, therefore, a clear and unambiguousdescription of the precise work done by the two daytime crews in the receivingdepartment.Indeed, the receiving department is not mentioned as such in thenotice.There is in the notice, moreover,no plainand explicit warning that anymembers of the receiving crews who did not volunteer for the night shift by signingtheir names to the notice would be discharged. Such a warning was necessarybecause the abolition of the jobs of the daytime receiving crews would not meanipso factothe discharge of the employees who had filled them, since other jobs mightwell have been found for them. One source of such jobs would have been the vacan-cies resultingwhen other employees volunteered for the night shift. In addition totheir regular employees the Respondents always employed, moreover, a considerablenumber of extra or casual laborers during their daytime operations. Indeed, John-son, Nealy, Rose, and Pollard thought that the notice was intended to allow theseextras to volunteer for the night shift. It is easy enough to say that the notice itselfwas not so limited, and that there was no justification for such an interpretation. Butitmust not be forgotten that the notice was not addressed to university graduates butto illiterate or semiliterateNegro laborers. Indeed, Bingham himself did not con-tend that he had no work for Johnson, Nealy, Rose, and Pollard. Thus, he testified:Q. . . . WereJohnson,Pollard, Nealy and Rose terminated forlack of woik?A. They were terminated because they did not ask for work. Their daytimejob was abolished, the night job took the place of the day work and those inter-ested in that work were asked to workand Iassumed they did notlike nightwork and had quit.Q. Not that youwere discharging them forlackof work,but that they hadquit.A.Yes, they didn't show up for work.[Emphasissupplied.] LANEY & DUKE STORAGE WAREHOUSE CO., INC.,ETC.259The only truthful part of this testimony is that there was no lack of work. John-son, Nealy, Rose, and Pollard had not quit; they had in fact shown up for work.Indeed, Bingham was driven, finally, to testify that the four had quit only becausethey had shown up for work and work was available for them.The Respondents make much of the fact that there is no direct evidence that theyhad knowledge of the union affiliation of Johnson, Nealy, Rose, and Pollard.Thisis true but, as to these four employees, there is strong circumstantial evidence thatthe Respondents must have known either that they were union supporters, or thatthe daytime receiving crews were rife with union supporters.This circumstantialevidence includes not only interrogation but also threats of discharge and the encour-agement of tale-bearing as to what occurred at union meetings.The conduct of theRespondents in discharging Johnson, Nealy, Rose, and Pollard was, moreover, socompletely irrational, that it can be explained only by a desire to undermine thestrength of the Union. It is not necessary to show direct knowledge in such circum-stances.142.The distribution of the employment application forms and thefirst suspension of AmosOn Friday, January 24, 1964, which was both a week after the institution of thenight shift and a week after the Regional Director had certified the results of theelection and had recommended that the Respondents' objections to the conduct of theelection be overruled, the Respondents distributed to each of their employees at thestorage warehouse a four-page employment application form with instructions tofill it out and return it by the following Monday.This employment application form was a rather formidable document.The firstpage of the application was divided into three sections by heavy black lines. In thefirst section the applicant was required to state his name, present address, last pre-vious address, and how long he had resided in Jacksonville, Florida; in the secondsection the applicant was required, among other things, to indicate the position hedesired and when he could report for work if employed; and in the third section theapplicant was required to furnish a considerable variety of personal data, includingdata relating to his marital status, religious preference, citizenship, home ownership,debts, automobile ownership, and previous criminal charges or arrests, if any.Thesecond page of the employment application form contained two blocks headed, respec-tively, "Education and Training" and "Employment History." In the first blockwere lines on which the applicant was required to indicate whether he had attendedelementary school, junior high school, senior high school, college, night school, ora trade-business correspondence school.On a number of lines under this block, theapplicant was required to indicate whether he had had special courses or training ormechanical experience, and also what his outside interests and activities wereThe"Employment History" block called for information by the applicant with respectto his employment history for the past 10 years, whether he was presently employed,and, if so, his reason for wishing to leave his employment.On the third page of theapplication, the applicant was required to give a very detailed account of his medicalhistory, to indicate his military service record, and to supply details concerning hisfamily for purposes of group insurance.On the fourth and last page of the employ-ment application form the applicant was required to give three personal refeiencesand three credit references and to subscribe to various understandings or require-ments affecting the terms or conditions of his employment.Thus, he had to agreeto take either mental examinations or polygraph tests at the Company's expense, orto resign immediately upon refusing to take such tests; to authorize a full investiga-tion and to agree that his employment would be probationary for a period of 6 con-tinuous months: and to agree that if laid off he would be considered for reemploy-ment only for a period of 60 days from the date of his layoff. The applicant wasrequired, finally, to sign the application and even to have it witnessed.Before theapplications were distributed, the name of each employee was typed in the upperleft-hand corner of the application given to himThe distribution of the elaborate employment application forms on January 24was wholly unprecedented.Laney himself testified that Laney & Duke had neverbefore "had that kind of application."As described by Laney, the application formpreviously employed was "a small single-page" form which could be purchased at14 SeeN.L R B. v Link-Belt Company,311 U S 584, 602,F.W.Woolworth Company V.N L R B ,121 F 2d 658, 660 (C A2) , N L R B v Abbott Worsted Mills, Inc.,127 F2d 438,440 (CA. 1) ,Hickory Chair Manufacturing Company v. N L R B .131 F 2d 849.850 (C A. 4),N.L R.B.v. Piezo Manufacturing Corporation,290 F. 2d 455, 456 (C.A 2). 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDa stationer's.Moreover, use was not always made of this simple employment appli-cation form, for three of the employees who were witnesses; namely, Amos, Camp-bell, andMcMillan, testified that when they were hired they did not fill out anyapplication form.All that they filled out was a tax withholding form.By whom the employment application forms were distributed in the storage ware-house is not entirely clear. January 24, the day on which the applications were dis-tributed, happened to be paydayBingham testified that he passed out the applica-tions with the pay envelopes to which they were attached, and there is no doubt thathe gave the applications to some of the employees 15 But a number of the employeestestified that they received their employment application forms either from Striplingor from Ronald Coleman, the foreman in the shipping department.'(What probablyhappened was that Bingham gave Stripling and Ronald Coleman the employmentapplication forms for the employees who worked under them, and that Stripling andRonald Coleman in turn distributed them to their men.It is the contention of the Respondents that the employment application formswere distributed in order to replace employment records which had been lost as aresult of a great fire which had occurred in the storage warehouse on May 17, 1963,and which had caused a loss of over $10 million. The storage warehouse, whichhad been half destroyed, had had to be rebuilt, and the construction work had beencompleted in early December 1963.When the new employment application forms were distributed on January 24, how-ever, no explanation of the distribution was made to the storage warehouse employees.Bingham himself gave contradictory testimony on this point.When questioned aboutit,he testified that he told the employees that if they had any difficulty in filling outthe applications they were to see him or Ronald Coleman, and also that they neednot answer questions such as those intended for new applicants, or sign the applica-tions.But a moment later he also testified that Eugene Thompson, one of theemployees, was thefirstone to bring up the question of signing the application whenRonald Coleman gave it to him, and that Coleman had called this query to his atten-tion.When he was then asked, moreover, "You didn't tell it to the employees atthe time you were distributing the paychecks?"Bingham replied: "Sir, I don'trecall "A number of witnesses testified positively, however, that when they were giventheir application forms they were merely told to fill them out and turn them in bythe following Monday.These witnesses were Harrell, McMillan, and Woolbright.Harrell did testify that he was told that the Company needed information which hadbeen destroyed by the fire but he also testified that he was not told this when theapplication was given to him but later.The only one of the General Counsel's wit-nesses whose testimony is not entirely clear on this point is Amos.When he wasfirst asked what he was told at the time when his application was given to him, hegave an answer in such garbled form as to be unintelligible.He did testify thenthat Ronald Coleman explained to him about the fire but this testimony was givenin answer to a question in which the element of timing was omitted.Amos clearlytestified,moreover, that he was not told untilafterthe distribution of the applica-tions that they did not have to be signed.There can be no doubt about this becauseunder date of February 7, 1964, counsel for the Respondents wrote a letter to OakleyMills, the union's representative, who had protested the distribution of the applica-tions, and in this letter counsel for the Respondents declared: "There was never anyrequirement that the applications be signed by the present employees and this pointwas made clear to themafterHerman Amos took it upon himself to collect the appli-cations from the employees before they were filled out."There is no doubt that Amos was the employee who took the lead in organizingthe resistance of all the employees to filling out the employment application forms.It so happened that there was a union meeting the Saturday after they had been dis-tributed, and 17 or 18 of the employees attended this meeting.Amos complainedtoMills at this meeting that the applications read as if the Company could dischargethe employees and hire othersA discussion of the applications ensued at the endof which those employees who were present at the meeting decided to turn over theirapplications toMills who proceeded to write to the Respondents the letter of com-15Thus, James McMillan, one of the forklift operators, testified that he received hisemployment form from Bingham"Herman Amos and Nelson Woolbright testified that they received their employmentapplication forms from Ronald Coleman, while Eddie Harrell testified that he receivedhis from Stripling.Ronald Coleman is to he distinguished from Gerald (Jerry) Coleman,the clerk in the receiving department. LANEY & DUKE STORAGE WAREHOUSE CO., INC., ETC.261plaint already mentioned.After the union meeting, Amos, accompanied by Kitchen,went to the homes of the employees, and picked up the applications of those unionemployees who had not attended the union meeting.These additional applicationswere then also turned over to Mills.Thus far employment application forms had been distributed only to the storagewarehouse employees.But, on the Tuesday following the union meeting on Satur-day, January 25, employment application forms were also distributed to the employeesat the terminal warehouse.The forms were brought over to the terminal warehouseat lunchtime by "Tad" Duke, the 22-year-old son of Duke, who told the employeesthat the applications were to be filled out by Thursday.However, at the time thatthe applications were brought over to the terminal warehouse, it so happened thatAmos was having lunch with the employees there.These employees had heardwhat had occurred at the union meeting, and seven of them turned their applicationsover to Amos upon his request.The next day, which was Wednesday, January 29, Tad came to Amos in the ware-house and told the latter that "granddaddy" wanted to speak him.This referredto Laney.When Amos arrived in Laney's office, he found assembled there Laneyand the elder Duke, Bingham, and an employee of the terminal warehouse by thename of James Campbell, who had, obviously, reported that he had turned hisapplication over to Amos.17Confronting Amos with Campbell, Laney asked:"Amos, do you know you have the company property without my consent?"WhenAmos remained mute, Laney told him that he would give him until 1 p.m. that dayto get the applications and turn them in.During his lunch hour, Amos thereforecontacted Mills and told him about his predicament.Mills advised Amos to do ashe had been bidden.About 12:40 p.m. Amos turned over to Laney the seven appli-cationswhich he had received from the terminal warehouse employees.Laneydemandedallof the applications but Amos denied that he had them and went backto work.About 2 p.m., however, Tad came to summon Amos to "granddaddy's"office again.Laney told Amos that he would give him until 4 p.m. to return the restof the applications, although Amos denied that he had them.This was true becausethe applications were in the possession of Mills.Confronted with another deadlineand ultimatum, however, Amos again contacted Mills, obtained the remaining appli-cations from the latter, and turned them over to Laney by 3.20 p.m.About a halfhour later, Bingham came over to Amos and asked the latter where the applicationof Robert Du Bois was. Amos denied that he had any more applications, and Bing-ham then went and asked Du Bois what he had done with his application, and Du Boistold Bingham that he had turned it over to Mills. Subsequently, Mills mailed DuBois' application to Laney.18In the morning of the following day. which was Thursday, January 30, Amos wassummoned by Tad for the third time to Laney's office where Laney and Duke wereawaiting him.Accusing Amos of having lied to him repeatedly about not havingthe applications, and of having purloined the company property in taking possessionof the applications, Laney suspended Amos for a period of 2 weeks without pay.In the afternoon of that same day, Mills, accompanied by another union repre-sentative, came to see Laney and Duke to intercede with them on behalf of Amos.Mills suggested that the status quo be maintained and that the suspension of Amosbe reduced from 2 weeks to 1. Laney told Mills that he had already been too lenientwith Amos but that if he changed his mind he would contact Mills. Laney never didso, however.Imust hold that the distribution of the employment application forms to theemployees constituted a violation of Section 8(a)(1) of the Act in the circumstancesof the present case.Conceivably, a different and negative conclusion might be jus-tified if the distribution of the employment application forms were the only unfairlabor practice with which the Respondents were charged.Considering the type ofwarehouse laborers for whom they were intended, the forms might be ludicrous butnot unlawful.But the distribution of the forms does not stand in isolation, and thisact of the Respondents must be judged in the context of the other and numerousunfair labor practices which the Respondents were actually committing.When sojudged, it must be concluded that the use of the forms was only another form ofharassment of the employees for foisting the Union on the Respondents.Threats17Laney admitted that he had received reports from several of the employees that theyhad turned over their applications to Amos. So far as the terminal warehouse applica-tions are concerned, Tad apparently saw the applications being collected by Amos andso reported to his grandfather.18The application of Du Bois is in evidence as General Counsel's Exhibit No. 13. Thename of "Du Bois" Is typed in the upper left-hand corner of the application. 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDof loss of employment had already been made to individual employees.The use ofthe employment application forms, which put each and every employee in the posi-tion of an applicant for a job, and forced him to supply information that might wellresult in the loss of his job, was ideally suited to the objective of undermining anyremaining feeling of job security which the employees might have.The evidenceshows, moreover, not only that the distribution of the employment application formshad a tendency to inspire such fears but that it actually did inspire such fears, andthat these fears led the employees indeed to take concerted action through the Union.It is immaterial that there may be no specific evidence of a subjective intent to usethe employment application for an antiunion purpose.The test for determiningwhether an act of interference, restraint, or coercion in violation of Section 8(a)(1)of the Act occurred does not turn on the employer's motive.The test is ratherwhether the employer's conduct is reasonably calculated to interfere with the freeexercise of the rights of employees under the Act.This is only an application ofthe common law rule that a person must be held to intend the forseeable conse-quences of his acts.19Even the existence of a legitimate business purpose-in thiscase the securing of necessary personnel data-is not always a defense to an unfairlabor practice charge.20But, actually, there is persuasive circumstantial evidence that Laney, Duke, andBingham intended the very consequences which resulted from the distribution of theemployment application forms.The very nature of the forms themselves suggestthis.If Laney and Duke had been interested merely in securing personnel data abouttheir employees, it is not very likely they would have used employment applicationforms of the character which they actually employed, and, if they had used them assubstitutes for personnel data forms, they would have issued some explanation tothe employees at the time that the employment application forms were being dis-tributed.Such explanations would have gone far toward quieting the fears likely tobe engendered among the employees by many of the questions in the forms. It isperhaps even more significant that even after protests against the use of the formsdeveloped no general explanation was issued to all the employees, although addi-tional forms were distributed to the terminal warehouse employeesafterquestionshad been raised.Laney, Duke, and Bingham simply persisted in their course, andwaited more than 10 days to answer Mills' letter of January 27 in which he suggestedthat the signing of employment application forms was a matter for collective bar-gaining.No less significant would seem to be the fact that the employment applica-tion form distributed to each employee was not entirely blank but bore the name ofthe employee to whom it was given in the upper left-hand corner. This would seemto suggest that Laney and Duke, who made the decision to distribute the forms, antici-pated at least that there might be trouble in getting them filled out, and wished to beable, so to speak, to separate the sheep from the goats.Finally, it must be counted heavily against the Respondents that the explanationwhich Laney offered for the distribution of the employment application forms doesnot really explain very much.The filling out of new employment application formscould hardly have been regarded as either very important or very urgent if Laneyand Duke got along perfectly well without them for more than 6 months after thefire and for more than a month after the storage warehouse had been rebuilt and wasin full operation.To be sure, they had other things to think about during this period,and no doubt they had their hands full with insurance company adjusters and con-tractors.Their inaction is thus not conclusive.The real difficulty with Laney'sexplanation is that the application forms, which the employees were asked to fill outwithin a week after the Regional Director had overruled the objections of theRespondents to the conduct of the election, could not be said to bereplacementsforthe application forms that had been destroyed by the fire, since many of the employ-ees had never before filled out employment applications of any kind, and those thathad filled out such forms had filled out forms which, in comparison with the formsdistributed on January 17, must be regarded as rudimentary.Thus the new formscould not be regarded as in any true sense replacements of the old, and what wasnew in the forms was the cause of all the trouble.So far as the 2-week suspension of Amos is concerned, it is clear that his actionin taking the lead in arousing the employees against signing the employment appli-cation forms constituted a protected concerted activity, and that the Respondentsviolated Section 8(a)(1) of the Act by suspending him.Amos was penalized for"See for instance,N L R.Bv.IllinoisToolWorks,153 F 2d 811,814 (CA. 7) ;American Freightways Co, Inc.,124NLRB 146,147;Erie Resistor Corporation,132NLRB 621, 629, affd.373 U.S. 221.20N.L.R B. v. Erie Resistor Corp , et al.,supra,at 227. LANEY & DUKE STORAGE WAREHOUSE CO., INC., ETC.263interfering with the Respondents' objective in distributing the employment applica-tions rather than for the two reasons given by Laney, which must be regarded asmere pretexts.The credible evidence does not support Laney's contention thatAmos lied to him about the applications.Actually, Amos remained silent on bothoccasions when he was questioned by Laney about them. Indeed, that must havebeen the reason why he was given ultimatums to produce them.As for the secondreason given by Laney for disciplining Amos, which was that Amos "had removedproperty from the warehouse that did not belong to him," it was not literally true.The bulk of the employment applications were those distributed to the storage ware-house employees, and these were either turned over to Mills at the union meeting orsubsequently collected by Amos from the other employees at their homes.Thusthey were not removed by Amos from the warehouse. The remaining applicationswere those given to the terminal warehouse employees but these too were not removedanimus furandifrom the warehouse, either in the dark of night or the bright lightof day.They were turned over to Amos when he asked the terminal warehouseemployees for them. But, even regarding Amos' alleged offense as taking possessionof the employment applications, it would be a nice question for law students to haveto determine whether an employment application given to an applicant continues tobe the property of the employer.Amos, who was only a warehouse laborer, wasnot bound to answer this question correctly at his peril. If the correct answer is thatthe applications continued to be the property of Laney & Duke, it would at leastseem obvious that the value of such property, consisting of a few dozen forms, wouldbe so trivial that it could hardly have been the real reason for suspending Amos.Itwould also seem that the suspension of Amos violated Section 8(a)(3) of theAct if the Respondents were aware that Amos was engaged in a union activity inconnection with the handling of the employment applications.Although he admittedthat he received reports from several of the employees that they had turned theirapplications over to Amos, Laney nevertheless denied that he was also told that theforms had been turned over by Amos to the Union, or that there had been a unionmeeting at which the forms were discussed. In the circumstances of the present caseLaney's denials must be regarded as inherently incredible.Having admitted that heknew that the employees were turning over their applications to Amos-a form ofactivity that in itself suggested concerted action-Laney would have had to be blindto all realities to assume that the Union was not involved in this activity.The name"Amos" and the term "union" were synonymous.Moreover, Bingham only addedto the sum total of the contradictions in the testimony of Laney and himself whenhe testified in answer to a question on this subject as follows:Q. You learned that the applications were in the possession of the union orsome of them were?A. Yes,afterMr Laney had gotten down into thisMr. Laney found outabout these.He found out where the applications were, and I got my informa-tion from him. [Emphasis supplied.]Actually, this testimony can be regarded as only partially true.Bingham did notneed to wait for Laney to tell him what he had already ascertained for himself.Hewas going around asking the employees who had not turned in their applicationswhat they had done with them, and it strains credulity to have to believe that everysingle one of them declared-untruthfully-that they had turned their applicationsover to Amos, and never so much as mentioned the Union. As a matter of fact,one of the employees, James McMillan, who was questioned by Bingham on Wednes-day, January 29, the day before Amos was suspended, told Bingham that he hadturned his application in to the Union on Saturday, the day of the union meeting.As McMillan testified: "I told him, Mr. Bingham, you stated you give me the formto bring in Monday. I couldn't get no sense out of it.You told me to bring itMonday and Iturned it in to the union on Saturday."[Emphasis supplied.] I findthat by suspending Amos on January 30, 1964, for a period of 2 weeks Laney vio-lated not only Section 8(a)(1) but also Section 8(a)(3) of the Act. It is perhapsneedless to add that the intercession of Mills in Amos' behalf did not have the effect,as the Respondents seem to contend, of validating his unlawful suspension.3.The second suspension of AmosApparently, Laney kept his eyes on Amos in his peregrinations around the ware-house after the latter had returned to work following his suspension. It could nothave been more than a few days after this that Laney observed Amos driving his fork-liftwith a loaded pallet of rock candy, and it seemed to him that the load was nottight enough.As Laney turned to go toward the shipping department several cases of 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDcandy fell off.Laney rebuked Amos for not tightening his load but Amos contendedhe was not responsible for its condition.According to Laney, Amos declared thatthat was the way he had received the load, and seemed "arrogant as he could be." Onthis occasion, however, Laney did nothing.Amos was not so fortunate about 2 weeks later. On March 2, which was a Monday,he was moving cases of Camel cigarettes with his forklift when some of them fell offthe pallet.Laney, who also observed this incident, again took Amos to task.Amosattempted to explain that the cases had been improperly stacked on the pallet butLaney brushed his excuses aside and told him to take the balance of the week off.As Amos walked down the aisle, Bingham came up to Laney, and Amos observedthe two of them engaged in conversation.At the time of the incident involving the load of Camel cigarettes, two employeeswho had both been employed after the union election were in the vicinity. The firstof these employees was Charlie McDowell, who worked as an order picker.About20 to 30 minutes after the incident had occurred, Bingham told McDowell to cometo his office, and the latter did so 10 to 15 minutes later. Bingham had a slip of paperin his hand on which he had written a statement to the effect that McDowell had seenAmos operating his towmotor in a dangerous and reckless manner.Bingham askedMcDowell to sign the statement but the latter refused to do so on the ground that hehad not witnessed the incident.McDowell's refusal to sign the statement madeBingham curse and accuse McDowell of lying.The second employee, who had asimilar experience with Bingham, was an extra by the name of Mathew Allen who wasworking as a helper.He, too, was asked by Bingham to sign a prepared statementabout the incident in which Amos had been involved and he, too, refused to do so onthe ground that he had not witnessed it, and he, too, was denounced by Bingham as aliar.When Allen came to work the following day, he was told that he was no longerneeded, and he has not worked for Laney & Duke since that day.Imust conclude that the second suspension of Amos, which was only a furthermanifestation of the hostility of the Respondents toward him, occasioned by his unionactivity, also violated Section 8(a)(3) and (1) of the ActIt is clear from thetestimony of the employees who were witnesses at the hearing that accidents in thehandling of freight were commonplace. Indeed, quite apart from their testimony, itwould be obvious that such accidents would occur not infrequently in warehousingoperations of the magnitude of those in which the Respondents were engaged.As amatter of fact, the Respondents had a separate section or room set aside for thestoring of damaged freight.When the damage was serious, and the employee involvedwas at fault, he might be made to pay for the damage by withholdings from his wagesbut he was not discharged or laid off except under circumstances of great aggravation.If there could be said to be any doubt concerning the real motive of the Respondentsin suspending Amos for the second time within a month, it is surely removed by theevidence showing Bingham's efforts to secure statements from McDowell and Allen.While it would not be surprising that Bingham should seek to secure statements fromwitnesses before taking any action against such a prominent union adherent as Amos,his true purpose is betrayed by the fact that he had even prepared the statements inadvance of interviewing the prospective deponents, and also by the fact that heexhibited great anger when he met resistance. In the case of Allen, he took, moreover,punitive action.This would seem to justify the surmise that if he had succeeded,Amos might have been discharged altogether. Laney had told Mills that he had beentoo lenient with Amos.The purpose of the second suspension was to make up forthis leniency. It is, finally, worth noting that when Bingham was on the witness standhe was not called upon to repudiate the testimony of McDowell and Allen. Thistestimony remains, thus, wholly uncontradicted.D. Alleged t'tifair labor practices after the election1.The discharge of Harley on January 8While Laney & Duke wereengaged in committingsome of the unfair laborpractices which have thus far been described, they reemployed a former employee bythe name of Walter James Harley as a forklift operator.Harley had first beenemployed by the Respondents on January 8, 1958, and worked until November 17,1961, when he was drafted into the Army.Upon his discharge from military serviceon November 19, 1963, Harley applied for reinstatement by the Respondents andwas reemployed by them on December 3, 1963.Harley votedin the electionof December 20, 1963, but he wasnot onthe eligibilitylist of November 4, 1963, and his vote was challenged by the Respondents.Conse-quently, his vote was not counted.After the election, Harley signed a Steelworkers LANEY & DUKE STORAGE WAREHOUSE CO., INC., ETC.265authorization card but he did not attend any of the Union's meetings.He was also notamong the employees who were interrogated either by Laney or Duke or any othersupervisory employee prior to the election.On January 8, 1964, Harley was operating his forklift at the loading platform of thestorage warehouse.At the edge of the roof of this loading platform there runs a pipe,and at intervals along this pipe there are sprinkler heads from which water can comeout in case of a fire.When the sprinkler heads are struck,a fire alarm is automaticallysounded.On the day in question, Harley, in working on a trailer, had his boomraised too high and hit the sprinkler system.The blow caused damage to the pipe,amounting to approximately $100, and the water released as a result of the blow alsodamaged 41 or 42 cases of bird seed, the recoopering of which cost 50 cents a case.The fire alarm also sounded and this brought out the fire department.At this time, Laney was returning from lunch in his car and, hearing the fireengines, he followed them to the Laney & Duke storage warehouse.When hearrived at the loading platform, he learned that it was Harley who had been respon-sible for bringing the fire engines out.Laney talked immediately to Duke about theHarley incident and they decided to discharge Harley, which they did forthwith.The chief reliance of the General Counsel in attempting to establish that the dis-charge of Harley was discriminatory is, apparently, that some years prior to hisdischarge another employee by the name of Mincey Minor had hit one of the sprink-lers and caused the fire engines to come out but had not been discharged.Minorhimself subsequently quit his job and did not testify at the hearing.As a result, thecircumstances of the accident in which he was involved are somewhat obscure. Inparticular,it isnot established whether the accident was Minor's fault.Harley him-self conceded, however, that he was at fault.At the time of the accident in whichMinor was involved, moreover, the Respondents had not suffered any great fire loss.It is readily understandable, on the other hand, that Laney and Duke, with the trau-matic experience of a $10 million fire loss still vivid in their memories, would reactfar more sternly in the case of Harley than in the case of Minor. Furthermore, sinceHarley was not one of the early union adherents, did not attend any union meetings,and was not among those employees who were interrogated by Duke and Laney,there is no adequate basis for inferring that they had knowledge concerning Harley'sunion activities.The failure of Harley to attend any union meetings is particularlycrucial, since the source of Duke's and Laney's knowledge was principally the reportswhich they were undoubtedly receiving from various employees concerning theattendance and occurrences at the union meetings. I must conclude that the evidenceis not substantial enough to establish that the discharge of Harley was discriminatory.2.The discharge of James McMillanJames McMillan was first employed by the Respondents in March 1962 as an extraand put to work at the Bay Street warehouse.After working for some time as anextra, he was put on as a regular at the Bay Street warehouse where he was employedin unloading Hudson Pulp Paper.At the time of the fire in May 1963, he was doingshipping and unloading work at the storage warehouse on Jessie Street.After the firehe was put on as an extra again at the Bay Street warehouse but after a few weekswas made a regular, being employed, apparently, in the unloading of candy.At notimeduring this period was he employed as a forklift operator but several weeks afterthe institution of the night shift he was put under Jerry Coleman as a forklift operator.There were, in all, four forklift operators on the night shift.McMillan was laid off onMarch 24, 1964, and has not been recalled to work since then.McMillan signed his union authorization card on August 13, 1963, and he attendedseveral union meetings that were held. In his case there is direct proof that Bingham,who laid him off, knew that he was a union supporter, at least since January 29, 1964,when he told Bingham that he had turned in his employment application form to theUnion.Nevertheless, there would not seem to be substantial evidence that McMillan'slayoff was discriminatory.Bingham was the one who made the decision to terminate McMillan, and he testifiedas follows with respect to the reasons for his decision:He was actually surplus.We didn't need him.We tried at various places togive him a job to retain him, but I didn't have a place for him to fit in.He wassupposed to have been a forklift driver.However, he was not up to standard.He was very extremely slow in operating his forklift. I put him on the nightcrew.Mr. Stripling complained about him being so slow: didn't satisfy him.Atthat time he made the fourth forklift driver and I felt we could get by withthree.Therefore I had to let him go. 266DECISIONSOF NATIONALLABOR RELATIONS BOARDThus, according to Bingham, he let McMillan go because he was inadequate as aforklift operator, and he had the least seniority of the four forklift ope.titors.Thereis no evidence that McMillan was in fact a good forklift operator. In this capacity histenure was obviously very brief.While Stripling did not testify specifically withrespect to the capabilities of McMillan, he did testify that there was a lot of troublewith the night crew as a whole.As for McMillan's seniority, it is not clearly estab-lished that he was not the junior forklift operator.McMillan's own testimony onthis subject is hopelessly confused, and there is no other testimony.He clearly iden-tified Cleveland Belmond as one of the four forklift operators.He also named aWillie James as one of the other forklift operators. But there was no Willie James puton the night crew when it was instituted; there was a Willie Jackson, but it is not pos-sible to conclude with certainty that McMillan really had Willie Jackson in mind. Thefourth forklift operator mentioned by McMillan was someone to whom he referredboth as "Johnny" and "Woody," but who cannot be identified from the record. In anyevent, there is nothing to show that seniority governed strictly in layoffs.The deter-mining factors were probably a combination of seniority and ability.2' It is also notshown that anyone regularly took McMillan's place as a forklift operator after hehad been laid off.McMillan testified, to be sure, that when he went back to the planton the Wednesday following the week of his termination, he saw a new employee.However, McMillan could not identify this employee except by his nickname "Pop-corn," and McMillan himself testified that Popcorn was not working as a forkliftoperator.I agree with counsel for the Respondents that if Bingham were really bent on dis-criminating againstMcMillan, he would not have waited from January 29 toMarch 24 before terminating him, and also that he would never have even put him onthe night shift when a vacancy occurred after he had learned that be was a unionsupporter.E.Violation of Section 8(a)(5) of the ActIt is alleged in the complaint that the Respondents at all times since on or aboutDecember 20, 1963, have refused to recognize the Union or to meet or confer with it,and also that since the same date the Respondents have unilaterally changed the wages,hours, and working conditions of their employees by instituting the night shift, and byrequiring their employees to fill out new employment application forms. These allega-tions of the complaint are fully supported by the evidenceUnder date of March 31, 1964, Mills addressed a letter to Laney & Duke request-ing a meeting for the purpose of negotiating a labor agreement for the employees inthe appropriate bargaining unit.Counsel for the Respondents sent a reply to thisletter under date of April 15, 1964, confirming that the Respondents had decided notto recognize the Board's decision and certification.As I am bound by the Board'sdecision and certification, I granted at the hearing the motion for summary judgmentby counsel for the General Counsel, and this ruling is now reaffirmed.It would also seem to be apparent that by instituting the night shift on January 16,1964, and by requiring the employees to fill out new employment applications formson January 24 and 28, 1964, the Respondents also acted unilaterally and without anyadvance notice to the Union.The institution of the night shift involved a change inthe terms and conditions of employment in the receiving department of the storagewarehouse.Since by filling out and signing the employment application forms, theemployees at both the storage and terminal warehouses were required to agree to cer-tain conditions, which necessarily affected the terms of their employment, the require-ment also represented a unilateral change in such terms of employment.It is true that in the letter of February 7, 1964, to which reference has already beenmade, counsel for the Respondents also declared that- "None of the employment con-ditions would apply to the present employees even if the company insisted that theapplication be signed."This declaration could not cure, however, the violationinvolved in the unilateral action. In the first place, quite apart from the specific condi-tions which were newly imposed, the applications themselves represented a change inthe hiring practices of the Respondents about which the Union was entitled to be con-sulted.In the second place, this hiring practice, once established, would apply tofuture applicants for employment, and the Union also had an interest in this matter.Itwould also seem to be immaterial that when the Respondents acted unilaterallythe Board had not yet certified the Union, and the Union itself had not yet requested"In the night-shift notice both seniority and ability were mentioned, for instance, asdetermining factors. LANEY & DUKE STORAGE WAREHOUSE CO., INC., ETC.267the Respondents to bargain.After the election the Respondents knew that the Unionhad won the election and represented a majority of their employees.They could actunilaterally thereafter only at their peril.22IV.THE REMEDYIn view of the scope of the unfair labor practices of the Respondents,I shall recom-mend a broad form of cease-and-desist order designed to effectuate all of the guaran-tees of Section 7 of the Act. I shall also recommend that the Respondents take appro-priate affirmative action to effectuate the policies of the Act.As affirmative relief, I shall recommend that the Respondents offer to Walter LeeJohnson,Quentin Nealy,Allen J.Rose, and Willie Pollard immediate and full rein-statement to their former or substantially equivalent positions,without prejudice totheir seniority or other rights or privileges,dismissing,if necessary,any employees whomay have been hired to replace them. I shall further recommend that each of thembe made whole for any loss of pay he may have suffered by reason of the discrimina-tion against him by payment to him of a sum of money equal to the amount which henormally would have earned as wages from the date of his discharge to the date of theRespondents'offer of reinstatement,less his net earnings during said period.Theamount of backpay is to be computed on a quarterly basis in accordance with theformula prescribed in F.W. Woolworth Company,90 NLRB 289, and interest is to becomputed on the amount so determined in accordance with IsisPlumbing&HeatingCo., 138 NLRB 716. I shall also recommend that the Respondents shall make wholeHerman Amos for the loss of pay that he sustained during the two periods of hissuspension.When this amount has been determined,interest shall also be added tosuch amount at the rate of 6 percent per annum.Finally, I shall recommend that the Respondents,upon request, bargain collectivelywith the Union as the exclusive representative of the employees in the appropriate bar-gaining unit and embody any understanding which may be reached in a suitable agree-ment. In order to restore, as far as possible,the status quo before such bargainingcommenced,I shall also recommend that the Respondents refrain from giving effect toany of the individual agreements with its employees which are contained in the fourthpage of the employment application forms that were distributed to them on January 24and 28, 1964,and that were subsequently signed by them.As the employees of the Respondents are on a low level of literacy and education,the notice to be recommended for posting will not follow the language of the Recom-mended Order but will be written in a form more suitable to their comprehension. Itwill also be recommended that,in addition to posting the notice,the Respondent shallread the notice to such of their employees as may request that it be read to them.CONCLUSIONS OF LAW1.TheRespondents,Laney&Duke Storage Warehouse Co., Inc., and Laney &Duke Terminal Warehouse Co., Inc., are employers engaged in commerce,or in anindustry affecting commerce,within the meaning of Section 2(6) and(7) of the Act,and are jointly and severally liable for the redress of the unfair labor practices com-mitted by them.2.TheUnion,UnitedSteelworkers of America,AFL-CIO,is a labor organizationwithin the meaning of Section2(5) of the Act.3.By coercively interrogating their employees concerning their union membership,activities,and desires;by seeking to encourage their employees to do missionary workin their behalf among their fellow employees and to report happenings at unionmeetings; by threatening to discharge employees or to deny them loans or to engagein other forms of reprisal;by promising to restore automatic wage increases, to dis-tribute bonus checks, and to give their employees a big Christmas,or by making otherpromises of benefits if they would abandon the union;by representingto their employ-ees that their efforts at self-organization would avail them nothing and only resultagain in the loss of wage increases which they otherwise would have received if it hadnot been necessary to pay lawyers'fees to fight unions; by distributing,as part of theirantiunion campaign,new employment application forms to their present employeeswithout any explanation of the purpose of the forms,and by requiring such employeesto sign such forms the Respondents interfered with, restrained,and coerced theiras SeeTennessee Valley Broadcasting Company,83 NLRB 895,897-898; Sixteenth An-nual Report of the National Labor Relations Board p 199,and cases there cited;JordanBus Company and Denco Bus Lines,Inc.,107 NLRB 717, 729;Cranston Print Works Com-pany,115 NLRB 537, 545-547;Fleming Manufacturing Company, Inc.,119 NLRB 452,464-465; andZelrich Company,144 NLRB 1381. 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees in the exercise of the rights guaranteed in Section 7 of the Act,and therebycommitted unfair labor practices affecting commerce within the meaning of Section8(a)(1) of the Act.4.By discharging Walter Lee Johnson,Quentin Nealy, Allen J. Rose, and WilliePollard because they had joined and assisted the Union,or because the Respondentsbelieved that they had engaged in such activities,the Respondents discriminated withrespect to the tenure of employment of these employees,and thereby committed unfairlabor practices affecting commerce within the meaning of Section 8(a)(3) and (1)of the Act.5.By suspending Herman Amos on January 30. 1964, for a period of 2 weeks, andby suspending him again on March 2,1964, for a period of a week because he hadengaged in concerted activities for the mutual aid or protection of the employees andbecause he had joined and assisted the Union,the Respondents discriminated withrespect to the tenure of his employment,and thereby committed further unfair laborpractices affecting commerce within the meaning of Section 8(a)(1) and(3) of theAct.6.All the employees at the Jacksonville,Florida. warehouses of the Respondents,including warehousemen,shipping and receiving clerks,and truckdrivers,but exclud-ing office clerical employees,salesmen,guards, and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective baigaining within themeaning of Section 9(b) of the Act.7.At all relevant times since December 20, 1963,the Union has been the exclusiverepresentative of the employees in the aforesaid baigaining unit within the meaningof Section 9(a) of the Act.8.By unilaterally instituting a night shift in the receiving department of their stor-age warehouse on January 17, 1964; by requiring their employees at their storage andterminal warehouses to fill out and sign employment application forms on January 24and 28, 1964,without previous consultation with the Union;and by refusing at alltimes since April 15, 1964, to bargain collectively with the Union,the Respondentshave committed unfair labor practices affecting commeice within the meaning ofSection 8(a) (5) and(1) of the Act.9.By terminating the employment of Walter James Harley on Januaiy 8, 1964, andof James McMillan on March 24,1964,the Respondents have not discriminated withrespect to the tenure of their employment,and therefore havenotcommitted unfairlabor practices affecting commerce within the meaning of Section 8(a)(3) and (1)of the Act.RECOMMENDED ORDERUpon the entire record in this proceeding,and pursuant to Section 10(c) of theNational Labor Relations Act, as amended, it is hereby recommended that theRespondents,Laney & Duke Storage Warehouse Co., Inc.,and Laney&Duke Termi-nalWarehouse Co., Inc., their officers, agents,successors,and assigns, shall1.Cease and desist from:(a)Coercively interrogating their employees concerning their union membership,activities,and desires;seeking to encourage their employees to do missionary workin their behalf among their fellow employees and to report happenings at unionmeetings;discharging employees,or denying them loans, or engaging in other formsof reprisal;promising to restore automatic wage increases,or distributing bonuschecks, or giving their employees a big Christmas if they would abandon the Union;representing to their employees that their efforts at self-organization would avail themnothing and only result in the loss of wage increases which they otherwise would havereceived if it had not been necessary to fight unions;distributing,as part of theirantiunion campaign,new employment application forms to their present employeeswithout any explanation of the purpose of the forms,and requiring their employeesto sign such forms.(b)Discouraging membership in United Steelworkers of America,AFL-CIO. orany other labor organization of their employees,by discharging or suspending employ-ees or in any other manner discriminating against employees with respect to their hireor tenure of employment or any term or condition of their employment.(c)Refusing to bargain collectively with the Union with respect to rates of pay,wages, hours of employment, or other terms or conditions of employment.(d) In any other manner interfering with,restraining,or coercing their employeesin the exercise of the rights guaranteed in Section 7 of the Act2.Take the following affirmative action in order to effectuate the policies of theAct:(a)Offer to Walter Lee Johnson,Quentin Nealy,Allen J.Rose, and WilliePollard immediate and full reinstatement to their former or substantially equivalentpositions,without prejudice to their seniority or other rights and privileges, and make LANEY & DUKE STORAGE WAREHOUSE CO., INC., ETC.269each of them whole for any loss of pay he may have suffered by reason of theRespondents'discriminationagainst himin the mannerand to the extent set forthin the sectionof thisDecision entitled"The Remedy."(b)Make Herman Amos whole for the loss of pay sustained by him as a resultof his two suspensions in themanner andto the extent set forth in the section ofthisDecisionentitled "The Remedy."(c)Upon request, bargain collectively with the Union as the exclusive representa-tive of the employees in the bargaining unit hereinbefore described as appropriateand embodyin a signed agreementany understanding which may be reached. Pend-ing such collective bargaining, the Respondents shall refrain from giving effect to theindividual agreement contained in the new employment application forms signed bytheir employees in the manner and to the extent specifiedin the sectionof this Deci-sionentitled "The Remedy."(d) Preserve and, upon request, make available to the Board or its agents, forexaminationand copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze andcompute the amounts of backpay due under the terms of this Recommended Order.(e)Notify any of the discriminatees if presently serving in the Armed Forces ofthe United States of their right to full reinstatement upon application in accordancewith the Selective Service Act and the Universal Military Training and Service Actof 1948, as amended, after their discharge from the Armed Forces.(f)Post at their warehouses and any other place of business in Jacksonville,Florida, copies of the attached notice marked "Appendix." 23Copies of said notice,to be furnished by the Regional Director for Region 12, shall, after being duly signedby the president of the Respondents, be posted by the Respondents immediately uponreceipt thereof, and be maintained by them for a period of 60 consecutive daysthereafter, in conspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respondents to insurethat saidnotices arenot altered, defaced, or covered by any other material.Thesaid notice shall also be read to such employees as may request that it be read to them.(g)Notify the Regional Director for Region 12, in writing, within 20 days fromthe receipt of this Decision and Recommended Order, what steps they have taken tocomply therewith.24If this Recommended Order be adopted by the Board, the words "a Decision andOrder" In the notice shall be substituted for the words "the Recommended Order of aTrial Examiner." In the further event that the Board's Order be enforced by a decreeof a United States Court of Appeals, the words "a Decree of the United States Courtof Appeals, Enforcing an Order" shall be substituted for the words "a Decision andOrder "14 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read, "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondents have taken to comply therewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-WE WILL NOT question our employees concerning their union membership,activities, or desires in order to force them to give up the Union.WE WILL NOT seek to encourage any of our employees to do missionary workamong their fellow employees in an effort to talk them out of supporting theUnion.WE WILL NOT ask our employees to report what happens at union meetings.WE WILL NOT threaten to fire employees or deny them loans or try to get backat them in other ways because they are supporting the Union.WE WILL NOT promise to restore the raises which our employees used to getevery year before they joined the Union, or promise to give them bonus checks ifthey dropped the Union, or promise to give them a big Christmas if they havenothing to do with the Union, or make any other promises to our employeeswhich we do not intend to keep.WE WILL NOT tell our employees that unions will never get them anything, ortell them that the reason they have not gotten any raises is that we had to spendmoney on lawyers to fight the Union. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT make any of our present employees fill out and sign employ-ment application forms, and we will not hold any of our employees who signedsuch forms to what they agreed to do by signing them.WE WILL NOT discourage any of our employees from joining the United Steel-workers of America, AFL-CIO, or any other union, by firing or suspending anyof our employees.WE WILL NOT interfere in any other manner with the rights of our employeesunder the law, or force them to give up any of their rights under the law.WE WILL offer their jobs back to Walter Lee Johnson, Quentin Nealy, Allen J.Rose, and Willie Pollard, and give them backpay for the time that they have notbeen working since the night shift was established on January 17, 1964.WE WILL give Herman Amos the pay which he would have received if he hadnot been suspended from work for 2 weeks on January 30 and for 1 week onMarch 2.WE WILL get together with the Union, whenever the Union asks us to, to tryto work out a writtenunioncontract.All our employees are free to become or remain, or refrain from becoming orremaining,members of any labor union.If any employee is unable to read this notice but learns that it has been posted, he.may ask the management to have it read to him.LANEY & DUKE STORAGE WAREHOUSE CO., INC., andLANEY & DUKE TERMINAL WAREHOUSE CO., INC.,Employers.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employees if presently serving in the.Armed Forces of the United States of their right to full reinstatement upon applica-tion inaccordance with the Selective Service Act and the Universal Military Training.and Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, in theFederal Office Building, 500 Zack Street, Tampa, Florida, Telephone No. 228-7711,if they have any question concerning this notice or compliance with its provisions.Tursair Fueling,Inc.andMarvin Louis Howe,Jr.Case No.12-CA-2956.February 06,1965DECISION AND ORDEROn December 11, 1964, Trial Examiner Herbert Silberman issuedhis Decision in the above-entitled proceeding, finding that Respond-ent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attachedTrial Examiner's Decision.Thereafter, Respondent filed exceptionsto the Trial Examiner's Decision and a supporting brief.'Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, as amended, the Board has delegated its powersin connection with this case to a three-member panel [Members.Fanning, Brown, and Jenkins].`Respondent's request for oral argument Is hereby denied, as the record, exceptions,and briefs adequately present the issues and the positions of the parties.151 NLRB No. 35.